By the Court.

The plaintiff cannot have execution against Mr. Heard personally. He should have attended to the entering up his judgment in the original suit. That judgment was against the effects of the bankrupt in the hands of his assignee. It might have been entered for the costs against the assignee himself. We do not inquire whether the plaintiff is equitably entitled to these costs against the defendant. He has brought his scire facias to have execution of a judgment, which was rendered against the effects of the bankrupt. To this writ the defendant has pleaded that he has no effects. He is not estopped to plead this; and therefore let judgment be entered that the defendant’s plea in bar is good